EXHIBITD
From: Northrup, Mark D. [ mailto:Mark.Northrup@millernash.com]
Sent: Thursday, February 02, 2017 11:49 AM
To: Calvert, Mark (EXTERNAL)
Cc: Gearin, Mike
Subject: RE: Atalla Agreement

Comment from Paula that you should check or clarify:

I find the language at 3.3, p. 2 contradictory: one place states "before bonus" while the footnote states after
bonus. In cases of lack of clarity, awards are made in favor of the non-drafting party ..... (see attached copy
with highlights)


Mark D. Northrup
Partner
From:                           Northrup, Mark D.
Sent:                           Thursday, February 2, 2017 10:03 PM
To:                             Gearin, Mike
Cc:                             Calvert, Mark (EXTERNAL)
Subject:                        Re: Atalla Employment Agreement



Mike--Bill Hanson and Pettys have now joined the others, although Pettys in a vague way. It might make sense
tomorrow for me to address the court first, so that I can confirm that the Committee does not want to oppose the
appointment and we can right off the bat relieve the judge of any concerns about the Committee's bottom line. I can
also describe the Committee's contribution to the revised Employment Agreement so that he knows the Committee has
been actively involved. You can then do clean up if Alston has additional questions.

Sent from my iPhone
From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
Sent: Thursday, February 16, 2017 5:04 PM
To: Gearin, Mike
Cc: Calvert, Mark (EXTERNAL)
Subject: RE: Northwest Territorial Mint LLC - Deposition Schedule [KLG-USW_Active01.FID237675]

I will check. I have pressed for the identification of any other witnesses but have received none, except for the Pe his
and their strong recommendation that officials from the Nevada commerce board be included.



Mark D. Northrup
Partner

Miller Nash Graham & Dunn LLP
Pier 70 I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
Direct: 206.777.7536 I Office : 206.624.8300 I Fax: 206.340.9599
E-Mail   I Web I Social I Biogs
Please consider the environment before printing this e-mail.

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If you have received
this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
immediately by replying to this message or telephoning us. Thank you .
From: Northrup, Mark D. [mailto:Mark.Northrup@miflernash.com]
Sent: Friday, February 17, 2017 1:53 PM
To: Gearin, Mike
Cc: Calvert, Mark (EXTERNAL)
Subject: RE: Northwest Territorial Mint LLC - Deposition Schedule [KLG-USW_Active01.FID237675]

The Pehls are not available on February 28. What are the options here? Are they going to be asked to travel for
this? Video/telephone dep? Also, I understand that Ross has recently filed his appeal brief in the Cohen case (9 th
Circuit/16-15943). What is the story on the appeal bond? Did the court waive that? Thanks.

Mark D. Northrup
Partner

Miller Nash Graham & Dunn LLP
Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
Direct: 206 .777.7536 I Office : 206.624.8300 I Fax: 206.340.9599
E-Mail I Web I Social I Biogs
Please consider the environment before printing this e-mail.

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If you have received
this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
immediately by replying to this message or telephoning us. Thank you.



This electronic message contains information from the law firm of K&L Gates LLP The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only If you are not an intended addressee. note that any disclosure, copying, distribution, or use of the contents of
this message is prohibited. If you have received this e-mail in error, please contact me at Mlke.Gearln@klgates.com.
  From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
. Sent: Wednesday, February 22, 2017 5:35 PM
  To: Gearin, Mike
  Subject: Re: NWTM/Bressler/Medallic LLC [KLG-USW_Active01.FID237675]

 Paula says no meeting between Ross and Committee members. Ross is probably lying to Bressler about stuff like this to
 try to persuade Bressler that Ross has the creditors on his side. Bressler probably told Lerner the phoney story that Ross
 had told him.



 Mark D. Northrup
 Partner

 Miller Nash Graham & Dunn LLP
 Pier 70 I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
 Direct: 206.777.7536 I Office: 206.624.8300 I Fax: 206.340.9599 Mark.Northrup@millernash.com I https://protect-
 us.mimecast.com/s/6RQZBAc78vpkfb Please consider the environment before printing this e-mail.



 CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If you have received
 this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
 immediately by replying to this message or telephoning us. Thank you.
From: Northrup, Mark D. [mailto:Mark.Northrup@mjllernash.com]
Sent: Friday, February 24, 2017 1:26 PM
To: Calvert, Mark (EXTERNAL); Gearin, Mike
Subject: RE: Case Rumors

Petteys and Ciappellone have advised me this morning that rumors among creditors and the Committee have reached
an apparent fever pitch (behind my back and without my knowledge), ostensibly propagated by Ross Hansen but
received with some credibility by some other creditors:
    1.) $1 million in gold came to the Mint from Switzerland shortly before or after Mark C. was appointed . Ross
        claims to have pictures and serial numbers. What happened to this gold? Did Mark C. sell or dispose of it?
    2.) After he was appointed, Mark C. "fire saled" coins and other items at Auburn at substantially discounted prices
        to coin dealers and others.
    3.) What happened to the spectrometer that I have previously asked about? This is a very hot button issue and I
        need to address it with the Committee. Dick Pehl thinks it was worth tens of thousands of dollars but was sold
        for $3,000. He claims to have spoken to the guy who purchased it.
    4.) FBI has told Bucknell that they are not indicting Ross or Diane but that they are investigating Mark C's conduct
        as trustee(!!!) .
    5.) The estate is completely broke and at the March 1 status conference, the court is going to convert (or consider
        converting) the case to a Chapter 7.
There is at least one Committee member who apparently swallows this garbage and is advocating for trying to do a deal
with Ross. The atmosphere is toxic. Please give me a response on items 1-3. Thanks.


Mark D. Northrup
Partner

Miller Nash Graham & Dunn LLP
Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
Direct: 206.777.7536 I Office: 206.624.8300   I Fax: 206.340.9599
E-Mail I Web I Social I Biogs
Please consider the environment before printing this e-mail.
 From:                             Northrup, Mark D.
 Sent:                             Thursday, March 2, 2017 1:44 PM
 To:                               Gearin, Mike; Calvert, Mark (EXTERNAL)
. Cc:                              Calvert, Mark (EXTERNAL)
  Subject:                         RE: Case Rumors [KLG-USW_Active01 .FID52176]



 Mike--At Tuesday's Committee call, it was made very forcefully clear to everyone that no Committee members should
 ever discuss or disclose information to Ross Hansen. Bill Hanson assumed that this message was specifically intended
 for him. He does not reach out to Ross but Ross calls Bill, whom Ross presumably sees as a weak link in the Committee
 chain. I do not think that any other Committee members share anything with Ross. Bill Hanson reported that Ross
 called him after the Committee meeting and attempted to scare him into believing that Bucknell would be filing a
 conversion motion (that Alston would supposedly grant at the March 1 status conference!!) and that the business would
 be "shut down in about two weeks." Ross also apparently tried to scare Bill into believing that the Trustee's recent
 engagement of Murphy proved that the Trustee was preparing to liquidate the entire business immediately. I think that
 Bill Hanson does see all this as a desperate attempt by Ross to scare the Committee into supporting Ross's plan to return
 to management of the business. I do not see Committee members (including Bill Hanson) further interacting with Ross.
From:                             Northrup, Mark D.
Sent:                             Friday, March 3, 2017 9:03 AM
To:                               Gearin, Mike
Cc:                               Peterson, Brian T.
Subject:                          Re: Northwest Territorial Mint - Deposition Schedule [KLG-USW_Active01 .FID237675]



I highly doubt it. I think Raymond is Dick Pehl's childhood home and they are rarely there .

Sent from my iPhone
 From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
. Sent: Monday, March 06, 2017 11:04 AM
 To: Gearin, Mike
 Subject: Pehl

 Mike--Have you contacted the Pehls about the subpoena? Thanks.

 Mark D. Northrup
 Partner

 Miller Nash Graham & Dunn LLP
 Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
 Direct: 206.777.7536 I Office: 206.624.8300 I Fax: 206.340.9599
 E-Mail I Web I Social I Biogs
 Please consider the environment before printing this e-mail.

 CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If you have received
 this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
 immediately by replying to this message or telephoning us. Thank you.



 This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
 the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
 this message is prohibited. If you have received this e-mail in error, please contact me at Mike.Gearin@klgates.com.
 From:                                     Northrup, Mark D.
 Sent:                                     Tuesday, March 7, 2017 7:00 PM
· To:                                      Gearin, Mike
 Subject:                                  Re: Pehl



 She has gone silent. No response.

 Sent from my iPhone

 On Mar 7, 2017, at 5:56 PM, Gearin, Mike <Mike.Gearin@klgates.com> wrote:

         Did you hear from her about the subpoena? Was she served?


         From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
         Sent: Monday, March 06, 2017 11:04 AM
         To: Gearin, Mike
         Subject: Pehl

         Mike--Have you contacted the Pehls about the subpoena? Thanks.

         Mark D. Northrup
         Partner

         Miller Nash Graham & Dunn LLP
         Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
         Direct: 206.777.7536 I Office: 206.624.8300   I Fax: 206.340.9599
         E-Mail I Web I Social I Biogs
         Please consider the environment before printing this e-mail.

         CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If
         you have received this message by mistake, please do not review, disclose, copy, or distribute thee-
         mail. Instead, please notify us immediately by replying to this message or telephoning us. Thank you.



         This electronic message contains information from the law firm of K&L Gates LLP The contents may be privileged and confidential
         and are intended for the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure,
         copying, distribution, or use of the contents of this message is prohibited . If you have received this e-mail in error, please contact me
         at Mike.Gearin@klgates.com.
 From:                                  Northrup, Mark D.
 Sent:                                  Friday, March 10, 2017 4:20 PM
· To:                                   Gearin, Mike; Calvert, Mark (EXTERNAL)
 Subject:                               RE: Attempts to Serve Subpoena on Pehls [KLG-USW_Active01.FID237675]



 I think Paula is focused on direct communications she may have had with Mark C. (which I perhaps haven't even seen).


 From: Gearin, Mike [mailto:Mike.Gearin@klgates.com]
 Sent: Friday, March 10, 2017 4:18 PM
 To: Northrup, Mark D.; Calvert, Mark (EXTERNAL)
 Subject: RE: Attempts to Serve Subpoena on Pehls [KLG-USW_Active01.FID237675]

 We should be careful about this. The privilege still only applies to communications with counsel for the purpose of
 conveying legal advice. That certainly covers all of our communications: Calvert/Northrup/Gearin. And is covers
 communications with the committee where K&L is involved. There is risk that direct communications between the
 Trustee and the committee that do not involve counsel would not be covered by any privilege.


 From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
 Sent: Thursday, March 09, 2017 7:09 PM
 To: Calvert, Mark (EXTERNAL)
 Cc: Gearin, Mike
 Subject: Re: Attempts to Serve Subpoena on Pehls [KLG-USW_Active01.FID237675]

 Agreed.

 Sent from my iPhone

 On Mar 9, 2017, at 6:37 PM, Mark Calvert <mark@cascadecapitalgroup.com> wrote:

            My view and understanding that it is 100 percent is covered by the agreement... If not the
            communication would have been significantly reduced and/or will be significantly reduced

            Mark

            Sent from my Verizon 4G LTE Droid
            On 9 Mar 2017 2:15 pm, "Northrup, Mark D." <Mark.North.rup@millemash.com> wrote:
            Mike--To what extent do you believe that communications between Committee members and Calvert/K&L are
            subject to a blanket privilege under the Joint Litigation and Confidentiality Agreement that we signed at the
            beginning of the case? Thanks.


            Mark D. Northrup
            Partner

            Miller Nash Graham & Dunn LLP
            Pier 70 I 2801 Alaskan Way- Suite 300 I Seattle, Washington 98121
            Direct: 206.777.7536 I Office: 206.624.8300 I Fax: 206.340.9599
            Mark.Northrup@ millernash.com I www.mi llernash.com
            Please consider the environment before printing this e-mail.
. From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
  Sent: Friday, March 10, 2017 4:49 PM
  To: Calvert, Mark (EXTERNAL); Gearin, Mike
  Subject: RE: Mint/Medallic Equipment

 Any update on this? Bill Hanson has asked about it. Thanks.




 Mark D. Northrup
 Partner

 Miller Nash Graham & Dunn LLP
 Pier 70 I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
 Direct: 206.777.7536 I Office: 206 .624.8300 I Fax: 206.340.9599 Mark.Northrup@millernash.com I https://protect-
 us.mimecast.com/s/K2RDBSSGZ0QZhR Please consider the environment before printing this e-mail.



 CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If you have received
 this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
 immediately by replying to this message or telephoning us. Thank you.
From:                            Northrup, Mark D.
Sent:                            Tuesday, March 14, 2017 11 :34 AM
To:                              Gearin, Mike
Cc:                              Calvert, Mark (EXTERNAL)
Subject:                         RE: Letter to Mark Northrup and Judge Alston. [KLG-USW_Active01.FID52176]



Thanks. I am advising the Committee of this immediately. I strongly suspect that Bill Hanson is Hansen's mole on the
Committee. I am going to advise the Committee that any person who disclosed information to Ross must either resign
from the Committee or expect to be removed.
From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
Sent: Tuesday, March 14, 2017 1:38 PM
To: Gearin, Mike
Cc: Calvert, Mark (EXTERNAL)
Subject: RE: Letter to Mark Northrup and Judge Alston. [KLG-USW_Active01.FID52176]

I sent a very tough letter to the Committee, asserting that whoever disclosed this should resign from the Committee. Bill
Hanson has now just called me to confess that he did it accidentally. The Bressler issue and another issue were in the
same sentence of my long email to the Committee last night and Bill claims that he only intended to mention one thing
to Ross but accidentally mentioned both items, including the Bressler settlement information. He said that he knew he
screwed up the minute the words left his mouth. Bottom line: he said he would resign. He said he was frustrated and
sick of dealing with Ross anyway. Whether or not the other Committee members will try to keep him, I do not know.



Mark D. Northrup
Partner

Miller Nash Graham & Dunn LLP
Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
Direct: 206.777.7536 I Office: 206.624.8300 I Fax: 206.340.9599
E-Mail I Web I Social I Biogs
Please _c.onsi~_e ! the env_ir_onrrient_before printing this e-mail.
From:                             Northrup, Mark D.
Sent:                             Tuesday, March 14, 2017 1:46 PM
To:                               Gearin, Mike
Cc:                               Calvert, Mark (EXTERNAL)
Subject:                          RE: Letter to Mark Northrup and Judge Alston. [KLG-USW_Active01.FID52176]



I raised that specific issue in my email to the Committee but Hanson did not address it. Paula should be able to confirm
the source, since she typically insists on reviewing and editing everything.
From:                              Northrup, Mark D.
Sent:                              Tuesday, March 14, 2017 3:27 PM
To:                                Gearin, Mike
Cc:                                Calvert, Mark (EXTERNAL)
Subject:                           RE: Letter to Mark Northrup and Judge Alston. [KLG-USW_Active01.FID52176]



Yes, I think Bill Hanson is the only problem. I will again ask him point blank who drafted the letter.
 From:                             Northrup, Mark D.
  Sent:                            Friday, March 17, 2017 12:04 PM
· To:                              Mark Calvert; 'Mike.gearin@klgate.com'
  Subject:                         RE: Proposed Mint Equipment Sale



 FYl--I have been advised that the Pe his, apparently with some support by the Hoffs, are likely going to challenge the
 $190k proposed Murphy sale on the basis that specialty equipment of this kind needs to be advertised nationally and
 sold by a national outfit like Dove Bid or Koster Industries. Murphy will need to provide evidence of such national
 marketing and bid solicitation and also provide evidence to justify the proposed sale price, such as appraisals conducted
 by other equipment experts.
. From:                           Northrup, Mark D.
 Sent:                            Friday, March 17, 2017 1:50 PM
 To:                              Mark Calvert; 'Mike.gearin@klgate.com'
 Subject:                         RE: Proposed Mint Equipment Sale



 As an update, the Pehls apparently do not object to the pending $190k sale. But they are focused on any future Murphy
 auction.
From:                             Northrup, Mark D.
Sent:                             Friday, March 17, 2017 4:01 PM
To:                               Mark Calvert
Cc:                               Gearin, Mike
Subject:                          RE: Proposed Mint Equipment Sale



I had a long talk with Petteys. We both agree that Bill Hanson has to go. Petteys has agreed to approach the Pehls on
the same issue, to see if they will go voluntarily. Mark-Contrary to your belief, Bob Hoff is involved with Paula on the
equipment sale stuff. See following email.
From:                            Northrup, Mark D.
Sent:                            Friday, March 17, 2017 4:37 PM
To:                              Gearin, Mike; Calvert, Mark (EXTERNAL)
Subject:                         RE: Proposed Mint Equipment Sale [KLG-USW_Active01.FID52176]



Would the two of you consider asking the court/UST to remove the Pe his from the Committee, based on their collusion
with Ross and Bill Hanson, if they refuse to resign voluntarily? Petteys might find your view on this useful. Thanks.
From:                           Northrup, Mark D.
Sent:                           Monday, March 20, 2017 11 :20 AM
To:                             Gearin, Mike; Calvert, Mark (EXTERNAL)
Subject:                        RE: Committee Matters



Mike-Very sorry to have missed your event on Friday. I got stuck on an unrelated matter. Can you and Mark give me
your thoughts on the Pehl issue? They have gone quiet. Thanks.
From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
Sent: Tuesday, March 21, 2017 10:21 AM
To: Gearin, Mike; Calvert, Mark (EXTERNAL)
Subject: RE: Committee Matters

Bill Hanson is now declining to resign from the Committee .

Mark D. Northrup
Partner

Miller Nash Graham & Dunn LLP
Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
Direct: 206.777.7536    I Office: 206 .624.8300 I Fax: 206.340.9599
E-Mail     I Web I Social I Biogs
Please consider the environment before printing this e-mail.

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If you have received
this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
immediately by replying to this message or telephoning us. Thank you.


Tl1is electronic message contai11s information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are inte11ded for
the use of the intended addressee(s) only. If you are not an i11tended addressee, note that any disclosure, copying, distribution, or use of the contents of
this message is prohibited. If you have received this e-mail in error, please contact me at Mike.Gearin@klgates.com.
From:                             Northrup, Mark D.
Sent:                             Tuesday, March 21, 2017 11:07 AM
To:                               Gearin, Mike; Calvert, Mark (EXTERNAL)
Subject:                          RE: Committee Matters



Larry Ciappellone just called me about this. Bill Hanson is calling him now, too. Ciappellone would like to see the Pehls
and Hanson gone from the Committee but recognizes the bad blood that it would create if the Committee actually had
to vote on removal. He is also concerned about who would vote. So his view is (and he makes sense) that the Trustee
should take the lead on this, not only with the email but perhaps with a communication to Martin Smith.
· From:                          Northrup, Mark D.
 Sent:                           Tuesday, March 21, 2017 1:32 PM
 To:                             Gearin, Mike; Calvert, Mark (EXTERNAL)
 Subject:                        RE: Litigation Hold Notice and Document Production Request [KLG-
                                 USW_Active01.FID52176]



 Now he is resigning? Unbelievable.
  From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
• Sent: Wednesday, March 22, 2017 1:12 PM
  To: Gearin, Mike
  Subject: RE: Letter and Conflict with April 13, 2017 Hearing Date

 Mike-Let me know when/if you talk to Martin Smith about Bill Hanson. I have not yet notified the other Committee
 members of his resignation.

 Mark D. Northrup
 Partner

 Miller Nash Graham & Dunn LLP
 Pier 70 I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
 Direct: 206.777.7536 I Office : 206.624.8300 I Fax: 206.340.9599
 E-Mail    I Web I Social I Biogs
 Please consider the environment before printing this e-mail.

 CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If you have received
 this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
 immediately by replying to this message or telephoning us. Thank you.



 This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
 the use of the intended addressee(s) only . If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
 this message is prohibited. If you have received this e-mail in error, please contact me at Mlke.Gearin@klgates.com.
From: Northrup, Mark D. [mailto:Mark.Northrup@mlllerna sh.com]
Sent: Thursday, March 23, 2017 4:55 PM
To: Gearin, Mike; Calvert, Mark (EXTERNAL)
Subject: RE: Mint Committee Issues

     1.) Martin Smith has confirmed with me that Bill Hanson is officially off the Committee.

    2.) Mark-Are you interested in giving the Committee an update on operations and case status? Or do you still
        want to quarantine the Committee (the Pehls) from information?
    3.) Mike-Did you meet with Bucknell?
    4.) It may be useful to have a Declaration from the Committee in support of your opposition to Bucknell's motion to
        change the trial date. Let me know.

Mark D. Northrup
Partner

Miller Nash Graham & Dunn LLP
Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Wash ington 98121
Direct: 206.777.7536 I Office : 206.624.8300 I Fax: 206.340.9599
E-Mail I Web I Social I Biogs
Please consider the environment before printing this e-mail.

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If you have received
this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
immediately by replying to this message or telephoning us. Thank you.



This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only . If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
this message is prohibited. If you have received this e-mail in error, please contact me at Mike.Gearin@klgates.com .

This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
this message is prohibited. If you have received this e-mail in error, please contact me at Mlke.Geari n@ klgates. com ,
, From:                            Northrup, Mark D,
 Sent:                             Thursday, March 23, 2017 5:14 PM
 To:                               Gearin, Mike; Calvert, Mark (EXTERNAL)
 Subject:                          RE: Mint Committee Issues



 Yes. I just sent out the notice, after Martin confirmed with me that Hanson was officially off the Committee.
 From:                           Northrup, Mark D.
 Sent:                           Monday, March 27, 2017 10:45 AM
 To:                             Gearin, Mike; Calvert, Mark (EXTERNAL)
. Subject:                       Pehl Communications



 Mike-Have you had any response from the Pehls? I did get an email from Paula this morning with some details about
 her recent communications with Ross.
, From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
  Sent: Tuesday, March 28, 2017 3:30 PM
  To: Gearin, Mike; Calvert, Mark (EXTERNAL)
  Subject: RE: Mint Committee Issues

 Thanks. I have been on another case all day but wanted to let you know that I sent Paula an email yesterday ~dvising
 her (among other things) to respond to you on the Ross disclosure issue and also on the trial testimony issue. Let me
 know if/when you hear from her.



 Mark D. Northrup
 Partner

 Miller Nash Graham & Dunn LLP
 Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
 Direct: 206.777.7536 I Office: 206.624.8300 I Fax: 206.340.9599
 E-Mail I Web I Social I Biogs
 Please_con~id_(!!the enviror1mer1t before printing this_e-majl.
· From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
  Sent: Wednesday, March 29, 2017 1:31 PM
  To: Gearin, Mike
  Subject: Committee Document Production Request

 Paula has apparently intended for me to pass this on to you.

 Mark D. Northrup
 Partner

 Miller Nash Graham & Dunn LLP
 Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
 Direct: 206.777.7536 I Office: 206.624.8300 I Fax: 206.340.9599
 E-Mail I Web I Social I Biogs
 Please consider the environment before printing this e-mail.

 CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If you have received
 this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
 immediately by replying to this message or telephoning us. Thank you.



 This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
 the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
 this message is prohibited. If you have received this e-mail in error, please contact me at Mike.Gearin@klgales.com.
From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
Sent: Friday, March 31, 2017 11:16 AM
To: Gearin, Mike; Calvert, Mark (EXTERNAL)
Subject: RE: Objection to Trial Continuance

Mike-Three of the five Committee members have authorized me to submit a brief statement that the Committee
opposes the request to continue the May 2 trial. (I have not heard from the Pehls or David James.) What is your filing
schedule today? I can send you the text of my brief statement and you can put it on your firm paper, in support of your
objection to the continuance. Let me know.

Mark D. Northrup
Partner

Miller Nash Graham & Dunn LLP
Pier 70  I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
Direct: 206.777.7536 I Office: 206.624.8300 I Fax: 206.340.9599
E-Mail    I Web I Social I Biogs
Please consider the environment before printing this e-mail.
